EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102016217933.0 filed on 09/20/2016 was received with the present application.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Reid Baldwin on 05/21/2020.

The application has been amended as follows:


 
In the Claims:
In claim 6, line 4, the limitation “the spring” has been amended to read -- the bow spring --. 
In claim 8, line 2, the limitation “a periphery of the spring and support a reaction force of the spring” has been amended to read -- a periphery of the bow spring and support a reaction force of the bow spring --.
In claim 9, line 15, the limitation “the spring” has been amended to read -- the bow spring --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-15 and 17 are allowed.
Claims 16 was canceled by the applicant in the amendments filed on 04/29/2021. 

The prior art of record, either individually or in combination, fail to teach or suggest, a belt tensioner having the particular combined structural configuration recited within independent claims 1 and 9. That is, a belt tensioner comprising a flange with a bearing sleeve that has an inner casing/ inner surface and an outer casing/ outer surface; a first tensioning arm/ first tensioning ring and a second tensioning arm/ second tensioning ring, both formed as circular rings and pivotably mounted on the bearing sleeve of the flange such that the first tensioning arm/ first tensioning ring bears radially against the inner casing/ inner surface of said bearing sleeve, while the second tensioning arm/ second tensioning ring bears radially against the outer casing/ outer surface of said bearing sleeve; and a bow spring clamped between the first and second tensioning arms/ tensioning rings; wherein, said bow spring is contained or received within an arcuate spring chamber that is delimit by said first and second tensioning arms/ tensioning rings. As detailed in the previous office action (dated 02/02/2021), Pfeifer et al. (U.S. PGPUB 2016/0146312) in view of Ashauer et al. (Germen Patent Application DE102008026064A1) render obvious a belt tensioner having a similar structure to the belt tensioner described by the applicant in claims 1 and 9. However, unlike in applicant’s claimed invention, the belt tensioner taught by Pfeifer et al. in view of Ashauer et al does not include an arcuate spring chamber (which is configured to receive the bow spring) defined or delimit by the first and second tensioning arms/ tensioning rings. In addition, the belt tensioner taught by Pfeifer et al. in view of Ashauer also does not include a bow spring that structurally correlates with the bow spring in the claimed belt tensioner; specially since paragraph’s 0029-0031 in applicant’s specification explicitly define the “bow spring” as being a coil compression spring with arcuate and open longitudinal extension; which is clearly distinct from the bow spring employed in the belt tensioner taught by Pfeifer et al.
Furthermore, the prior art of record, either individually or in combination, also fail to disclose or render obvious, a belt tensioner having the particular combined structure/ features recited within independent claim 14. More specifically, a belt tensioner comprising a flange with a bearing sleeve that has an inner surface and an outer surface; a first tensioning arm and a second tensioning arm, both pivotally mounted on the bearing sleeve of the flange such that the first tensioning arm bears radially against the inner surface of said bearing sleeve, while the second tensioning arm bears radially against the outer surface of said bearing sleeve; a spring is clamped between the first and second tensioning arms/ tensioning rings; and a clamping sleeve attached to the first tensioning arm by a press-fit joint; wherein, the clamping sleeve includes a step that bears against the flange. As set forth in the previous office action (dated 02/02/2021), Pfeifer et al. in view of Ashauer et al. suggest a belt tensioner comprising a flange with a bearing sleeve, a first tensioning arm bearing against the inner surface of said bearing sleeve, a second tensioning arm bearing against the outer surface of said bearing sleeve, and a spring clamped between said first and second tensioning arm. Where, Pfeifer et al. additionally teach the belt tensioner being configured with a clamping sleeve that is in contact with the first tensioning arm and defining a step that bears against the flange. Nevertheless, Pfeifer fail to explicitly set forth, said clamping sleeve being attached to the first tensioning arm via a press-fit joint. In fact, the clamping sleeve in Pfeifer’s disclosure is attached to the bearing sleeve of the flange, and said clamping sleeve simply bears against the first tensioning arm. Moreover, all other pertinent prior art identified by the examiner also fail to propose, a belt tensioner having the precise structure/ features and/ or the exact combined arrangement of components that are described by the applicant within claims 1, 9, and 14. Therefore, claims 1, 9, and 14 limitations appears to include allowable subject matter over cited prior art references; especially when said limitations are viewed in light of applicant’s specification.
Accordingly, the belt tensioners claimed by the applicant within claims 1-15 and 17, are all determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654